Exhibit SHARE EXCHANGE AGREEMENT By and Among E-18 Corp. A Delaware Corporation and SquareOne Medical, Inc. A Nevada Corporation and the Shareholders of SquareOne Medical, Inc., a Nevada Corporation Dated as of June 25, 2009 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is entered into as of this 25th day of June, 2009, by and between E-18 Corp., a Delaware corporation (hereinafter referred to as “E-18”), with offices at 26 Leon Blum Street, Tel Aviv, Israel, 69052 and SquareOne Medical, Inc., a Nevada corporation (hereinafter referred to as “SquareOne”), with offices at 110 First Avenue NE, Suite #1006, Minneapolis, Minnesota 55413, U.S.A.and the shareholders of SquareOne (collectively, the “SquareOne Shareholders,” individually, the “SquareOne Shareholder”) as set forth on Exhibit A hereto.
